         Case 8:10-cr-00596-DKC Document 462 Filed 01/22/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


                                                 *
 UNITED STATES OF AMERICA                        *
                                                 *
               v.                                *   CRIM. NO.: DKC 10-596
                                                 *
 Feyisetan et al.,                               *
                                                 *
       Defendant.                                *
                                                 *

                                          ...oooOooo...

                                              LINE

Madam Clerk:

       Please strike the appearance of Robert K. Hur and Jonathan Lenzner’s as counsel for the

government for all purposes in the above-captioned case. Please enter the appearance of Catherine

Dick for the government for all purposes in the above-captioned case.

                                              Respectfully submitted,

                                              Robert K. Hur
                                              United States Attorney


                                        By:     /s/
                                              Catherine Dick
                                              Assistant United States Attorney
                                              United States Attorney=s Office of Maryland
